Citation Nr: 1715237	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  07-29 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for left lower extremity peripheral neuropathy associated with central disc herniation of L4-5 (previously characterized as degenerative disc disease of the lumbar spine) (back disability).

2.  Entitlement to a rating higher than 30 percent for right lower extremity radiculopathy associated with back disability.

3.  Entitlement to a rating in excess of 40 percent for back disability on an extraschedular basis.

4.  Entitlement to special monthly compensation (SMC) based on loss of use of the right or left foot.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1993 to February 1997.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from February 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that denied a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, and service connection for right lower extremity radiculopathy, respectively.

A January 2010 rating decision granted service connection for left lower extremity peripheral neuropathy, and assigned an initial 10 percent rating from June 17, 2009.

In November 2010, the Veteran testified during a hearing before the undersigned via video conference.  A transcript of the hearing is of record.

In a January 2011 decision, the Board granted service connection for right lower extremity radiculopathy.  A February 2011 rating decision assigned a 10 percent rating for the right lower extremity radiculopathy and a January 2012 rating decision effectuated the rating from September 13, 2007.

In January 2011 and July 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.

In a February 2014 rating decision, the RO increased the ratings for right and left lower extremity radiculopathy to 20 percent disabling each, effective November 12, 2010.

In a December 2014 decision, the Board denied a schedular rating higher than 40 percent for the orthopedic manifestations of degenerative disc disease of the lumbar spine, and granted 20 percent ratings for peripheral neuropathy of the left lower extremity, and radiculopathy of the right lower extremity, associated with degenerative disc disease of the lumbar spine, for the entire appeal period.  The Board remanded the matter of entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine, on an extraschedular basis. 

The Veteran appealed that part of the Board's decision that denied ratings higher than 20 percent for peripheral neuropathy of the left lower extremity and radiculopathy of the right lower extremity to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, the Court granted the parties' Joint Motion for Partial Remand (JMR) to vacate the portion of the Board's December 2014 decision that denied ratings in excess of 20 percent for left lower extremity peripheral neuropathy and right lower extremity radiculopathy, and remanded the case to the Board for readjudication consistent with the JMR.

In September 2015, the Veteran filed a notice of disagreement with the February 2015 rating decision that effectuated the Board's grant of 20 percent ratings for lower extremity radiculopathy and peripheral neuropathy from November 21, 2006.  Given the Court's action, the denial of ratings higher than 20 percent remains on appeal.

In December 2015, the Board remanded this matter for further development.  

In August 2016 Decision Review Officer (DRO) issued a decision that increased the rating for left lower extremity radiculopathy to 40 percent disabling, increased the rating for right lower extremity radiculopathy to 30 percent disabling, and awarded special monthly compensation from April 10, 2007 to June 1, 2007.

In January 2017, the Veteran withdrew any outstanding hearing requests.

The issue of entitlement to SMC for loss of use of the left or right foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's left lower extremity radiculopathy has been manifested by severe incomplete paralysis of the sciatic nerve with marked atrophy during the entire appeal period.

2.  The Veteran's right lower extremity radiculopathy has been manifested by moderately severe incomplete paralysis of the sciatic nerve during the entire appeal period.

3.  The Veteran's current schedular ratings are commensurate with the average earning capacity impairment due to service-connected back and bilateral lower extremity radiculopathy disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for left lower extremity radiculopathy have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620 (2016).

2.  The criteria for a 40 percent rating for right lower extremity radiculopathy have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for an extraschedular rating for service-connected back and bilateral lower extremity disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Schedular Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Staged ratings are appropriate in adjudicating increased ratings when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The period for consideration begins one year prior to the claim for increase and extends to the present.  In the case of initial ratings, the period for consideration begins with the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection is established for left lower extremity radiculopathy, evaluated as 40 percent disabling, effective November 21, 2006, the date of the claim for increased rating, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8620, and for right lower extremity radiculopathy, evaluated as 30 percent disabling, pursuant to Diagnostic Code 8520 and on an extraschedular basis.

Diagnostic Code 8620 provides ratings for neuritis of the sciatic nerve, and is rated under Diagnostic Code 8520.  Under Diagnostic Code 8520, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted when there is moderately-severe incomplete paralysis.  A 60 percent rating is warranted when there is severe incomplete paralysis, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating.  When there is complete paralysis of the sciatic nerve, the foot dangles and drops, there is no active movement possible of muscle below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Here, pertinent evidence of record includes VA examinations, VA treatment records, private treatment records, and the Veteran's statements and testimony.

A December 2006 private treatment record shows pain radiating to the Veteran's right hip and down the right leg.  He reported that approximately two months prior the pain had been so severe that he could hardly move.  Upon examination, motor functions, sensation to light touch, and deep tendon reflexes of the bilateral lower extremities were intact.

During the February 2007 VA examination, the Veteran reported right leg pain and some transient numbness in the border of his right foot that was not present at the time of examination.  On examination, muscle strength was normal, bilaterally, in all muscle groups.  The Veteran's right calf was 143/4 inches and the left was 141/2 inches.  The VA examiner opined that the Veteran would likely experience an increase in pain and numbness in his right leg with repetitive activities.  The VA examiner also noted that the Veteran remained fully employed, but had decreased the physical level of activity at work.  He performed only inside work with little or no lifting.

A September 2007 private treatment record shows the Veteran reported left sciatic pain, once every couple of weeks.  

During the September 2007 VA examination, the Veteran reported stabbing, pins-and-needles radiating pain down his right thigh and leg to his posterior foot.  The pain was moderate to severe, constantly, and severe during flare-ups, which occurred every two to three weeks and lasted for three to four days.  The Veteran reported that he was severely limited during a flare-up.  He also reported weakness in his right leg, especially when walking, with limitations on walking and standing.  The Veteran reported that he missed three days of work since April 2007.  Upon examination, deep tendon reflexes were hypoactive in the bilateral ankles and in the right knee and normal in the left knee.  Sensation was intact, and the examiner opined that there was no evidence of neurologic abnormalities of the lower extremities.  The September 2007 VA examiner opined that the Veteran's back disability had a significant effect on work, as he was late, left work early, or missed work due to disability.  

In a July 2009 statement, the Veteran reported that he was admitted to the emergency room the prior day for partial paralysis and pain down to his left foot.

An August 2009 VA treatment record shows that the Veteran reports left leg numbness down to his foot during flare-ups, and that during those times the Veteran is unable to walk without dragging his leg.  

A September 2009 VA treatment record notes that the Veteran's bilateral lower extremities strength was normal with increased pain.

During the December 2009 VA examination, the VA examiner diagnosed the Veteran with peripheral neuropathy and radiculopathy of the left lower extremity.  The Veteran reported intermittent numbness and pain down his left leg, stiffness and cramping of his calf muscles, and constant numbness in his toes and left buttock.  He reported that during monthly flare-ups his left leg became numb and he was unable to walk without dragging his leg.  Upon examination, motor functions were normal.  

Examination revealed decreased sensation to vibration in the left ankle, and decreased sensation to light touch in the left thigh, calf, and foot.  Reflexes were normal except for the left ankle.  The Veteran indicated that he worked full-time as a manager at a trucking company.  He reported that he lost 2 weeks of work in the last 12 months due to medical appointments for his disability.  The examiner opined that the Veteran's disability would cause problems with lifting and carrying, decreased strength in the lower extremity, and pain.  The examiner opined that sedentary positions would become painful, including while driving.

During the November 2010 Board hearing, the Veteran testified that he experienced constant, jabbing pain from his back down to his ankle.  He also testified that he experienced numbness and the loss of feeling in his foot for brief periods of time.  

During the March 2011 VA examination, the Veteran reported pain in his legs and numbness in both feet.  He reported that his leg pain is frequent and will remain constant for a period of time.  Upon examination, reflexes were present and symmetrical at the knees and ankles.  Muscle strength testing was normal in all muscle groups in the lower extremities.  No sensory disturbances were identified.  

The examiner opined that the Veteran retained good neurological function, but had mild atrophy of the left calf.  The VA examiner opined that the Veteran experienced some mild weakness in the left lower extremity and some fatigability from recurrent pain.  The VA examiner opined that the disability has moderate effect on employment.

A June 2011 VA treatment record notes that sensation was intact for the Veteran's feet, but there was some muscular weakness.  The VA treatment record notes a diagnosis of bilateral hallux valgus.  The Veteran is service-connected for hallux valgus of the left foot.

The November 2013 VA examination revealed muscle atrophy in the Veteran's left calf, with a difference of 2 centimeters between the left (35 centimeters) and right (37 centimeters).  Muscle strength testing was normal for hips, knees, and great toe extension, but ankle strength was decreased to 4/5.  Reflexes were normal.  Sensory examination revealed decreased sensation to light touch in the Veteran's right lower leg and foot/toes.  The VA examiner noted severe intermittent pain and mild numbness in the Veteran's bilateral lower extremities.  The Veteran also reported bladder and bowel dysfunction.  

The examiner noted involvement of the sciatic nerve, incomplete paralysis, and opined that the Veteran's radiculopathy was moderate.  The VA examiner opined that the Veteran's disability impacted his ability to work in that the Veteran experienced extensive absence from work due to increasing frequency and severity of back and sciatic pain.  Although the Veteran's job was clerical, he was unable to attend work or would leave early when his pain was severe.

In August 2015, the Veteran reported that he experienced foot dragging with flare-ups that occurred monthly and lasted about two weeks.  He reported that his foot did not drag constantly, and that it could occur in either foot.  The Veteran indicated that he limped on a regular basis.  He reported totally incapacitating pain during flare-ups that affected his ability to work.  He stated that he had been placed on a six month probationary period at work because of missed work due to his disability.  He described his lower extremity symptoms as more than moderate.  

During the February 2016 VA examination, the Veteran reported numbness, tingling, and pain in his bilateral lower extremities.  He reported weekly severe pain in one or the other lower extremity that usually lasts 3 to 4 days, but can last 2 to 3 weeks.  He reported using a cane in his left hand a few times a week.  The VA examiner noted no constant pain, but severe intermittent pain, paresthesias and/or dysesthesias, and numbness in the bilateral lower extremities.  Muscle strength testing showed decreased strength (4/5) for the Veteran's left knee extension, right ankle plantar flexion, and bilateral ankle dorsiflexion.  

Examination showed left muscle calf atrophy, measured at 36 centimeters versus 38 centimeters for the right calf.  Thigh circumference was 43 centimeters for the left versus 44 centimeters for the right.  Reflexes were normal for the bilateral knees but absent for the bilateral ankles.  Sensation was decreased for the Veteran's right lower leg/ankle, and for the Veteran's bilateral feet/toes.  The Veteran's gait was abnormal but without foot drop.  The VA examiner opined that the Veteran exhibited incomplete paralysis of both lower extremities, evaluated as moderately severe for his right side and severe with marked muscular atrophy for his left side.  

The examiner opined that it was at least as likely as not that the Veteran's flare-ups could include foot dragging, but noted that clinical examination showed active movement of muscle below the knee and awkward gait without foot drag or drop.  The VA examiner noted that the Veteran's disabilities limited lifting and carrying, and long periods of sitting or standing.  

Analysis

The evidence shows that the Veteran's disability has been manifested by severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  The February 2016 VA examiner noted the Veteran experienced severe intermittent pain, tingling, and numbness, and that the left calf showed muscle atrophy.  The February 2016 VA examiner also noted that the Veteran's left thigh circumference was one centimeter less than the right thigh.  The VA examiner evaluated the Veteran's condition as severe, with marked muscular atrophy.  Such an evaluation is consistent with other evidence of record, including the February 2007, March 2011, and November 2013 VA examiners' findings of left calf muscle atrophy.  It is also consistent with the Veteran's reports that his symptoms were more than moderate.

Considering the VA examinations, the Veteran's statements and testimony, and VA and private treatment records as a whole, the Board finds that the Veteran's symptoms remained relatively constant throughout the appeal period.  As such, the Board finds that a 60 percent rating for left lower extremity radiculopathy is warranted throughout the appeal period under DC 8520.

The Board has considered whether a higher evaluation applies under DC 8520, but the evidence does not show complete paralysis of the sciatic nerve.  The Veteran has reported that his foot drags during flare-ups and that he walks with a cane in his left hand a couple times a week due to back pain and radiculopathy.  While VA examiners did not find foot drop upon examination, the February 2016 VA examiner opined that it was at least as likely as not that flare-ups could include foot dragging.  However, the evidence has consistently shown that the Veteran retains active movement below the knee and muscle testing has not shown any weakness around the knee.  Hence, it cannot be found that there is weakness or loss of knee flexion.  

The February 2016 VA examiner determined that the Veteran did not have complete paralysis.  The left knee reflexes were normal upon examination and, though the muscle strength of the left knee's flexion was not measured, the extension of the knee was only one rating below the normal value at 4 out of 5.  Moreover, the examination report documented that the left ankle plantar flexion strength was normal and ankle dorsiflexion had enough muscle strength for active movement against some resistance.  Similarly, the November 2013 VA examiner documented normal left knee and ankle reflexes, normal left knee extension strength and ankle dorsiflexion, and active movement against some resistance strength for the left ankle plantar flexion.  Therefore, the evidence does not support a finding that there is no active movement of possible muscles below the knee.

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's reports regarding flare-ups and symptomatology, including foot dragging.  The Veteran is competent to report the symptoms that he experiences, such as pain, and their history.  Layno v. Brown, 6 Vet. App. 465   (1994).  While the Veteran is competent to describe symptomatology, the objective evidence on testing weighs against a finding of complete paralysis of the sciatic nerve as required for a rating of 80 percent for left lower extremity radiculopathy.

Right lower extremity radiculopathy

Having carefully reviewed the evidence of record, the Board finds that a 40 percent rating for the Veteran's right lower extremity radiculopathy is warranted for the entire appeal period pursuant to DC 8520.  The preponderance of the evidence shows that the Veteran's disability has been manifested by moderately severe incomplete paralysis of the sciatic nerve.  The February 2016 VA examiner noted the Veteran experienced severe intermittent pain, tingling, and numbness, but no constant pain and no atrophy in the right lower extremity.  Muscle strength testing was normal in the right knee, and was 4/5 (or active movement against some resistance) for the right ankle both on dorsiflexion and plantar flexion.  The VA examiner evaluated the Veteran's condition as moderately severe.  Such an evaluation is consistent with the Veteran's lay description of his symptoms, as "more than moderate."  

The VA examinations, the Veteran's statements and testimony, and VA and private treatment records show that the Veteran's symptoms remained relatively constant throughout the appeal period.  As such, a 40 percent rating for right lower extremity radiculopathy is warranted throughout the appeal period.

The Board has considered whether a higher evaluation applies under DC 8520, but the evidence does not show severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  The VA examiners found left but not right atrophy.

The Board has considered other diagnostic codes and finds that the rating under DC 8520 would be most beneficial to the Veteran.  The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision of the rating schedule.  

Accordingly, the weight of evidence is against a finding that an increase in excess of 40 percent for right lower extremity radiculopathy and in excess of 60 percent for left lower extremity radiculopathy is warranted.  Also, there is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Fenderson.  There is no doubt to resolve.  Gilbert, supra.

In addition, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased or initial rating adjudication when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has consistently reported that he was working.  An April 2016 VA treatment record notes that the Veteran has a job.  As such, the Board finds that the issue of entitlement to a TDIU is not raised.

Extraschedular Consideration

In December 2014 and December 2015, the Board remanded the back and lower extremity radiculopathy issues for consideration of increased or higher initial ratings on an extraschedular basis.  

In accordance with the Board's December 2014 remand, the AOJ referred the Veteran's claim for consideration of an extraschedular evaluation for his service-connected back disability to the Director of Compensation and Pension, pursuant to 38 C.F.R. § 3.321(b)(1).  

In a May 2015 determination, the Director denied an extraschedular evaluation for the Veteran's service-connected back disability.  The Director noted that the evidence showed the back disability interfered with work, but found that the evidence did not show more than 4 weeks missed in a year.  The Director concluded that such work absences did not show marked interference with work beyond that considered by the rating schedule.  The Director further explained that the criteria for Intervertebral Disc Syndrome, as an example, requires six weeks of incapacitation (rather than missed work) in a year to warrant a 60 percent evaluation.  Accordingly, the Director denied entitlement to an extraschedular evaluation for the Veteran's service-connected back disability.

In accordance with the Board's December 2015 remand, the AOJ referred the Veteran's claims for consideration of an extraschedular rating for bilateral lower extremity radiculopathy to the Director of Compensation, pursuant to 38 C.F.R. § 3.321(b)(1), as well as for consideration of entitlement to an extraschedular rating based upon the combined effects of the Veteran's service-connected disabilities.  The Director determined that the evidence showed marked interference with employment.  The Director noted the Veteran's reported absenteeism due to the back and radiculopathy disabilities.  The Director also noted the Veteran's limitations on lifting, carrying, and standing and sitting for long periods of time.  The Director stated that these limitations, along with the limitations from the Veteran's other service-connected disabilities, collectively had an effect on the Veteran's functional abilities that rendered the current rating schedular criteria inadequate.  The Director then awarded a 40 percent rating for the left lower extremity radiculopathy, and an additional 10 percent for the right lower extremity radiculopathy on an extraschedular basis.

The AOJ added the 10 percent extraschedular rating to the schedular 20 percent rating to yield the current 30 percent evaluation.

Based on the above and other development, the Board is satisfied that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

An extraschedular rating is possible for the combined effects of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating where the combined schedular rating is inadequate.  Id., at 1365-66.

The Board has previously determined that the Veteran's disabilities met the criteria for referral to the Director of VA's Compensation and Pension Service.  The Director has adjudicated the question.  Hence, the Board is permitted to exercise jurisdiction over the question.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In Kuppamala, the Court held that there is a justiciable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities

The Veteran is currently assigned a 40 percent rating for right lower extremity radiculopathy, 60 percent for left lower extremity radiculopathy, and 40 percent for back disability.  The combined rating for the service connected disabilities is now 90 percent.  The Veteran is also service connected for status post epicondylitis of the right elbow, depression associated with back disability, status post fracture of the fifth metatarsal, hallux valgus of the left foot, and intermittent fecal incontinence associated with back disability.  VA regulations do not provide for compensation at intermediate levels between 90 and 100 percent.  Accordingly, an intermediate rating between 90 and 100 percent could not serve to provide compensation for additional earning capacity impairment.

The Board recognizes that the Veteran's claims file contains evidence that the Veteran's back and bilateral lower extremity radiculopathy disabilities have had a significant effect on his employment.

The Veteran has reported that he has flare-ups of severe back and lower extremity pain, and lower extremity numbness, which require him to miss work.  

The February 2007 VA examiner noted that the Veteran remained fully employed, and decreased the physical level of activity at work.  The Veteran performed only inside work with little or no lifting.

During the September 2007 VA examination, the Veteran reported that he missed three days of work since April 2007.  The September 2007 VA examiner opined that the Veteran's back disability had a significant effect on work, as he was late, left work early, or missed work due to his disability.  

A September 2009 VA treatment record notes that the Veteran works as a manager, spending half of his time on his feet and half of his time behind a desk.

During the December 2009 VA examination, the Veteran indicated that he worked full-time as a manager at a trucking company.  He reported that he lost 2 weeks of work in the last 12 months due to medical appointments for his disability.  The VA examiner opined that the Veteran's disability would cause problems with lifting and carrying, decreased strength in the lower extremity, and pain.  The VA examiner opined that sedentary positions become painful, which includes driving.

In an August 2010 statement, the Veteran reported that he received warnings at work based on absences due to his disability.

During the November 2010 Board hearing, the Veteran testified that he lost months of work due to his back disability which resulted in losing jobs.  He reported that he missed significant periods of time at work in his last three jobs, and that he was terminated from one job due to work absences and left the other two because it was heading in that direction.  He reported that he missed a day a month at times and missed weeks at a time before his last surgery.  He reported that he missed four weeks the prior year.  He also testified that he had been at his current job for 6 months and missed a few days of work.  He testified that he has to move frequently when working a sedentary job due to his back and radiculopathy disabilities.  He used to run a truck repair business.  He would handle the office work and have mechanics help with manual labor.    

During the March 2011 VA examination, the examiner opined that the Veteran's disability had a moderate effect on employment.

The November 2013 VA examiner opined that the Veteran's disability impacted his ability to work in that the Veteran experienced extensive absence from work due to increasing frequency and severity of back and sciatic pain.  Although the Veteran's job was clerical, he was unable to attend work or would leave early when his pain was severe.

A June 2014 VA treatment record and the May 2015 RO extraschedular memorandum note that the Veteran works full-time at the VA Medical Center in Manchester, New Hampshire.

In August 2015, the Veteran reported that he had totally incapacitating pain during flare-ups that affected his ability to work.  He reported that he was placed on probation for six months for missing work.

The February 2016 VA examiner noted that the Veteran's disabilities limited lifting and carrying, and long periods of sitting or standing.  

An April 2016 VA treatment record notes that the Veteran has a job.  

The Veteran also submitted May 2013 and December 2014 medical opinions regarding the inadequacy of the rating system for IVDS in general.  However, the opinions did not discuss the Veteran's particular limitations.

There is relatively little guidance as to how to determine whether and at what level to grant an extraschedular rating.  In Kuppamala, the Court held that there is a judicially manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  27 Vet. App. at 453-55.  However, as the Court noted, "average impairment in earning capacity is not a clearly defined standard."  Id.

The evidence of record shows that the Veteran reported that he missed 4 weeks of work in a year due to his back and radiculopathy disabilities.  See November 2010 Board Hearing Transcript.  While the Veteran also reported monthly flare-ups lasting for two weeks, he did not quantify the amount of work missed as a result.  See August 2015 Veteran's Statement.  The evidence shows functional limitations from the Veteran's disabilities, including limitations on physical activities and requirements that he be allowed to move while working a sedentary position.  The March 2011 examiner opined that the effect on work was moderate.  

Assuming that the Veteran was missing 20 days of work per year due to his service-connected back and radiculopathy disabilities, and assuming 5 work days over a 50 week work year, the Veteran was missing approximately 8 percent of the year.  While taking into account the Veteran's lost time, and additional work limitations caused by the Veteran's disabilities, the Board finds that the Veteran's assigned ratings for his back and bilateral lower extremity radiculopathy contemplate this amount of lost work and productivity.  

The Veteran has been assigned a combined 90 percent rating for his service-connected back and bilateral lower extremity radiculopathy disabilities.  The provisions of 38 C.F.R. § 4.1 (2016), declare that the rating schedule is intended to compensate for considerable time lost from work commensurate with the rating.  This suggests that average impairment in earning capacity would encompass some period of inability to perform occupational tasks or lost time from work.  In another context, VA has determined that a disability warrants a 30 percent rating if it results in social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, Schedule for Rating Mental Disorders (2016).  VA has also determined that a disability warrants a 60 percent rating when incapacitating episodes requiring prescribed bed rest and treatment by a physician have a duration of at least 6 weeks in a 12-month period.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).  The evidence shows that the schedular evaluations are commensurate with the average earning capacity impairment due to the service-connected disabilities and there is no specific showing that the combined rating is inadequate

The Board finds that the ratings assigned individually for the Veteran's back and bilateral lower extremity disabilities, as well as the combined ratings, adequately compensate the Veteran for average impairment in earning capacity.  Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a disability evaluation in excess of the currently assigned 40 percent for right lower extremity radiculopathy, 60 percent for left lower extremity radiculopathy, and 40 percent for back disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating of 60 percent, effective from the date of service connection, is granted for left lower extremity radiculopathy.  

Entitlement to a rating of 40 percent, effective from the date of service connection, is granted for right lower extremity radiculopathy.  

Entitlement to a rating in excess of 40 percent for back disability on an extraschedular basis is denied.


REMAND

The Veteran's representative has contended that the Veteran is entitled to SMC for loss of use of the foot based the evidence of foot drop.  The provisions of 38 C.F.R. § 4.63(b) (2016), provide that complete paralysis of the external popliteal nerve (also known as the common peroneal) and consequent foot drop accompanied by characteristic organic changes will be taken as loss of use of the foot.  Loss of use of the foot also exists where there is no remaining function of the foot other than that which would be equally well served by amputation at the site of election with prosthesis in place.  38 C.F.R. § 4.63(a) (2016).  Entitlement to SMC is an element of the initial ratings for the nerve disabilities.  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008)

The current record does not contain sufficient findings to determine whether the Veteran left foot disability meets the criteria for SMC based on loss of use.

Accordingly, the appeal is remanded for the following:

1.  Afford the Veteran a VA examination to determine whether he has loss of use of the left foot.  The examiner should review the claims folder, including this remand.

The examiner should provide findings as to the extent of paralysis of the popliteal or peroneal nerve; including whether there is droop of the first phalanges of all toes, inability to dorsiflex the foot (including that reported during flare-ups); loss of extension of the proximal phalanges of the toes; loss of abduction of the foot; weakened adduction; anesthesia over the entire dorsum of the foot.

The examiner should also opine whether the Veteran would be equally well served by amputation with prosthesis in place.  The examiner should consider whether balance and propulsion could be accomplished equally well with an amputation stump with prosthesis.  The examiner should provide reasons for the opinion.

These findings are required by VA regulations and court decisions.

2.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


